OPINION ON APPELLANT’S PETITION FOR DISCRETIONARY REVIEW
PER CURIAM.
Appellant was convicted of two counts of aggravated robbery and one count of aggravated sexual assault. The punishment was assessed at twenty (20) years in the Texas Department of Corrections. On direct appeal the convictions were affirmed. Mason v. State, 746 S.W.2d 13 (Tex.App.—Houston [14th], 1988). From this action the appellant brings a petition for discretionary review to this Court.
In the petition applicant alleges that the district court was without jurisdiction in that the record reflects that appellant was a juvenile at the time he committed the offenses and that the juvenile court had retained jurisdiction over another offense which arose from the same transaction. When the Court of Appeals decided the issue they did not have the benefit of this Court’s ruling in Richardson v. State, 770 S.W.2d 797 (1989). While we express no opinion on the ultimate outcome of this case, it is our opinion that the Court of Appeals should be given the opportunity to *562reevaluate their decision m light of the more recent holding of this Court.
Therefore the cause will be remanded to the Fourteenth Court of Appeal for further proceedings consistent with this opinion.